DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan Hofmair et al. U.S. Patent 9,314,959 B2 (Hofmair).
Regarding claim 1, Hofmair discloses a seat trim cover for a vehicle seat, comprising: a laminate blank (Figure 1-2) comprising at least a cover material (Element 30) and having a first surface and an opposing second surface (Figure 1-2 top and bottom), said laminate blank pre-cut into a predefined shape having a predefined selvage extending around an outer periphery of said laminate blank (Column 4 Line 50-62); wherein said laminate blank is vacuum formed into a 3-dimensional shape; and wherein a molded foam backing is formed on said second surface of said laminate blank after said laminate blank is vacuum formed into said 3-dimensional shape (Column 3 Lines 36-45), said molded foam backing being spaced apart from said predefined selvage extending around said outer periphery of said laminate blank (Column 5 Line 17-61).  
Regarding claim 2, Hofmair discloses the seat trim cover wherein said cover material comprises one or more of vinyl, fabric, and/or leather (Column 5 Lines 44-51).  
Regarding claim 3, Hofmair discloses the seat trim cover wherein: said predefined selvage includes a plurality of locating features configured to fixedly position at least a portion of said outer periphery of said laminate blank while said laminate blank is vacuum formed into said 3-dimensional shape (Column 5 Line 17-61).  
Regarding claim 4, Hofmair discloses the seat trim cover wherein: each of said plurality of locating features is a locating hole passing through said predefined selvage of said laminate blank (Column 4 Line 50-Column 5 Line 25).  
Regarding claim 5, Hofmair discloses the seat trim cover wherein: said first surface of said vacuum formed laminate blank forms an A-surface of said seat trim cover; and said A-surface has at least one vacuum formed feature having an appearance of a sew seam (Element 22 Column 5 Line 17-51).  
Regarding claim 6, Hofmair discloses the seat trim cover wherein: said first surface of said vacuum formed laminate blank forms an A-surface of said seat trim cover; and said A-surface has at least one vacuum formed feature having a curved surface profile (Column 3 Line 12-26).  
Regarding claim 7, Hofmair discloses the seat trim cover wherein: said first surface of said vacuum formed laminate blank forms an A-surface of said seat trim cover; and said A-surface has at least one vacuum formed feature having an embossed appearance (Column 3 Line 4-26).  
Regarding claim 9, Hofmair discloses the seat trim cover wherein: at least one or more of a seat heater, a sensor, an electrical circuit, a fastener, a scrim backing layer, and/or a foam lining is assembled as part of said laminate blank prior to vacuum forming said laminate blank (Column 4 Line 9-35).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmair in view of Michael E. Lowe U.S. Patent 4,975,135 (Lowe).
Regarding claim 8, Hofmair discloses the seat trim cover to be a trim cover for the features of the interior of the vehicle.  Hofmair does not directly disclose the seat trim cover to be one of a seat cushion trim cover, seat back trim cover, or a seat back panel.  Lowe discloses the trim to be the cover of one a seat cushion cover, seat back trim cover, or a seat back panel (Column 3 Line 16-35).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hofmair as taught by Lowe to include Lowe’s trim cover applied to one of a seat cushion cover, seat back trim cover, or a seat back panel.  Such a modification would provide a means to protect the seat of the interior of the vehicle.  

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmair in view of Gabriella Almasi et al. U.S. Patent Publication 2007/0158981 A1 (Almasi). 
Regarding claims 10 and 11, Hofmair discloses the seat trim cover.  Hofmair does not directly disclose a second material to form a pocket.  Almasi discloses the trim cover wherein: a second material is assembled with said cover material to form a pocket between said second material and said cover material prior said laminate blank being vacuum formed 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hofmair as taught by Almasi to include Almasi’s second material and pocket form.  Such a modification would provide additional features along the seat cover for storage.  
Regarding claims 12-14, Hofmair discloses the trim cover.  Hofmair does not directly disclose the first and second cover to provide a second edge.  Almasi discloses the seat trim cover wherein: said cover material comprising a first cover piece having a first edge and a second cover piece having a second edge; and said first edge adjoined with said second edge by a sew seam to form a sewn cover material having at least one sew seam; wherein: said cover material of said laminate blank comprises said sewn cover material (Figure 3-8); and Page 43 of 45at least a portion of said first and second edges of said at least one sew seam of said sewn cover material are encased within said molded foam backing when said molded foam backing is formed; wherein: said cover material comprising a third cover piece having a third edge; said third cover piece being assembled with said first and second cover pieces to form a pocket between said third cover piece and said first cover piece; and said third edge adjoined with said first and second edges within said sew seam between said first cover piece and said second cover piece; wherein: said molded foam backing is formed of at least a blended polyol and an isocyanate ([0021]).    
. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the molded foam to be formed by blended polyol and isocyanate combined to react and form; the formed laminate blank is adhered to the molded foam backing as a result of the reaction in combining the polyol and isocyanate.  
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose: a molded foam backing formed on the second surface of the laminate blank after the laminate is vacuum formed into the 3 dimensional shape; the molded foam backing being spaced apart from the predefined selvage extending around said outer periphery of the laminate blank.
Hofmair: Column 4 Lines 57-62 discloses “The foam laminate 20 may be heated prior to or after being introduced into the laminating mold to convert the foam laminate into ta thermoplastic state.” Claim 1 is an apparatus claim and the process step of manufacturing is not given the same criticality as a method claim.  However, Hofmair discloses steps that may vary in order including the introduction of the foam laminate to the laminate blank.  

Regarding the “plurality of locating features”
The structural limitations of the plurality of locating features is limited in the written description.  Examiner identifies the holes provided in Hofmair to be the locating features as the holes provide the location for a process during production of the mold.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636